As filed with the Securities and Exchange Commission on February 24, 2014 Securities Act File No. 333-155589 Investment Company Act File No. 811-22252 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT (Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934) BlackRock Fixed Income Value Opportunities (Name of Issuer) BlackRock Fixed Income Value Opportunities (Names of Filing Person(s) (Issuer)) Shares of Common Beneficial Interest, Par Value $0.001 per share (Title of Class of Securities) 09256W101 (CUSIP Number of Class of Securities) John Perlowski BlackRock Fixed Income Value Opportunities 55 East 52nd Street New York, New York 10055 1-800-441-7762 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person(s)) Copies to: Thomas A. DeCapo, Esq. Janey Ahn, Esq. Skadden, Arps, Slate, Meagher & Flom LLP BlackRock Advisors, LLC Four Times Square 55 East 52nd Street New York, New York 10036 New York, New York 10055 CALCULATION OF FILING FEE Transaction Valuation: $30,985,500* Amount of Filing Fee: $3,990.94** * Calculated as the aggregate maximum purchase price to be paid for 45,400 shares in the offer, based upon the net asset value per share ($682.50) on February 19, 2014. ** Calculated at $128.80 per $1,000,000 of the Transaction Valuation. £ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Form or Registration No.: Date Filed: £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. £ Check the appropriate boxes below to designate any transactions to which the statement relates: £ third-party tender offer subject to Rule 14d-1. S issuer tender offer subject to Rule 13e-4. £ going-private transaction subject to Rule 13e-3. £ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: £ Item 1. Summary Term Sheet. Reference is made to the Summary Term Sheet of the Offer to Purchase (as defined below) that is attached as Exhibit (a)(1)(ii) and is incorporated herein by reference. Item 2. Subject Company Information. (a) The name of the issuer is BlackRock Fixed Income Value Opportunities (the “Fund”), a diversified closed-end management investment company organized as a Delaware statutory trust. The principal executive office of the Fund is located at 100 Bellevue Parkway, Wilmington, DE 19809. The telephone number of the Fund is 1-800-441-7762. (b) The title of the securities being sought is shares of common beneficial interest, par value $0.001 per share (the “Shares”), of the Fund. As of January 31, 2014, there were approximately 181,562 Shares issued and outstanding. The Fund has been informed that no trustee of the Fund (“Trustee”), officer or affiliate of the Fund intends to tender Shares pursuant to the Offer (as defined below). (c) The Shares are not currently traded on an established secondary trading market. Item 3. Identity and Background of Filing Person. (a) The Fund is tendering for its own Shares. The information required by this Item is set forth in Item 2(a) above. (b)-(c) Not applicable. Item 4. Terms of the Transaction. (a)(1) (i) The Fund is seeking tenders for 45,400 Shares (the “Offer”). (ii) For each Share tendered, the security holder will receive a cash amount equal to the net asset value (the “NAV”) per Share calculated on the day the tender offer terminates upon the terms and subject to the conditions set forth in the Offer to Purchase dated February 24, 2014 (the “Offer to Purchase”). A copy of the Offer to Purchase and the related form of Letter of Transmittal is attached hereto as Exhibit (a)(1)(ii) and Exhibit (a)(1)(iii), respectively. Reference is hereby made to the Cover Page and Section 1 “Price; Number of Shares” of the Offer to Purchase, which are incorporated herein by reference. (iii) The Offer is scheduled to expire on March 24, 2014, unless extended. Reference is hereby made to the Cover Page, Section 1 “Price; Number of Shares,” Section 3 “Withdrawal Rights” and Section 13 “Extension of Tender Period; Termination; Amendments” of the Offer to Purchase, which are incorporated herein by reference. (iv) Not applicable. (v) Reference is hereby made to Section 1 “Price; Number of Shares” and Section 13 “Extension of Tender Period; Termination; Amendments” of the Offer to Purchase, which are incorporated herein by reference. (vi) Reference is hereby made to Section 3 “Withdrawal Rights” of the Offer to Purchase, which is incorporated herein by reference. (vii) Reference is hereby made to the Cover Page, Section 2 “Procedure for Tendering
